EXHIBIT 10.27

B&W Restricted Stock Grant Agreement

2010 Long-Term Incentive Plan of The Babcock & Wilcox Company

Pursuant to the Restructuring Transaction Retention Agreement between you and
McDermott International, Inc. dated December 10, 2009, which The Babcock &
Wilcox Company (“B&W”) has assumed, the Compensation Committee of the Board of
Directors (the “Committee”) of B&W has awarded you a grant of shares of
restricted stock (the “Restricted Stock”) under the 2010 Long-Term Incentive
Plan of The Babcock & Wilcox Company (the “Plan”). The provisions of the Plan
are incorporated herein by reference.

Any reference or definition contained in this Agreement shall, except as
otherwise specified, be construed in accordance with the terms and conditions of
the Plan and all determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on you and your legal representatives and beneficiaries. The term
“B&W” as used in this Agreement with reference to employment shall include
subsidiaries of B&W. Whenever the words “you or your” are used in any provision
of this Agreement under circumstances where the provision should logically be
construed to apply to the beneficiary, estate, or personal representative, to
whom any rights under this Agreement may be transferred by will or by the laws
of descent and distribution, it shall be deemed to include such person.

Restricted Stock

Restricted Stock Award. In accordance with your Restructuring Transaction
Retention Agreement, you have been awarded a grant of restricted stock. This
grant represents a right to be issued the number of shares of B&W common stock
as shown on the attached Notice of Grant as of the date indicated therein (the
“Date of Grant”), subject to the restrictions contained in this Agreement.
Shares evidencing the Restricted Stock will be issued in your name as of the
Date of Grant.

Restrictions. Unless and until the vesting requirements and other terms set
forth in this Agreement have been satisfied, the Restricted Stock may not be
sold, transferred, pledged, assigned or otherwise alienated (the
“Restrictions”).

Vesting Requirements. Subject to the “Forfeiture of Restricted Stock” paragraph
below, the Restricted Stock will become vested under the following circumstances
(each a “Vesting Date”):

 

  •  

100% of the outstanding Restricted Stock on July 30, 2011; provided you are
still employed at that time by B&W; or

 

  •  

100% of the outstanding Restricted Stock if your employment with B&W terminates
prior to July 30, 2011 due to death or disability, or upon the occurrence of a
“Change in Control.”

The Committee may, in its sole discretion, provide for additional vesting. Upon
vesting, shares of Restricted Stock will be released to you as soon as
administratively practicable and the Restrictions with respect thereto will be
removed.

Forfeiture of Restricted Stock. Restricted Stock which are not and do not become
vested upon the termination of your employment shall, coincident therewith, be
forfeited and such shares shall be returned to B&W.

In addition, in the event that (a) you are convicted of (i) a felony or (ii) a
misdemeanor involving fraud, dishonesty or moral turpitude, or (b) you engage in
conduct that adversely affects or may reasonably be expected to adversely affect
the business reputation or economic interests of B&W, as determined in the sole
judgment of the Committee, then all Restricted Stock and all rights or benefits
awarded to you under this grant of Restricted Stock are forfeited, terminated
and withdrawn immediately upon such conviction or notice of such determination.
The Committee shall have the right to suspend any and all rights or benefits
awarded to you hereunder pending its investigation and final determination with
regard to such matters.



--------------------------------------------------------------------------------

Voting Rights and Dividends. Beginning on the Grant Date and subject to the
forfeiture provisions of this Agreement, you will have full voting rights and
will be credited with cash dividends, if any, with respect to the Restricted
Stock granted hereunder.

Taxes

You should consult your tax advisor as to the U.S. federal income tax
consequences associated with this Restricted Stock as it relates to your
specific circumstances. B&W, however, has been advised that the grant awarded
hereunder will have the following tax consequences under the present U. S.
Federal tax laws and regulations:

For U.S. federal income tax purposes, you will be deemed to have received
compensation taxable as ordinary income equal to the fair market value, as of
the date of vesting, of the shares of Restricted Stock which vest. Such income
will be included in your taxable income and reported on IRS Form W-2 in the tax
year in which the shares vest. Alternatively, you may elect to have the fair
market value of the shares included in your taxable income and reported on IRS
Form W-2 as of the Date of Grant.

In addition, all dividends paid, if any, to you with respect to unvested shares
of Restricted Stock shall be considered wages paid to you by your employer and,
therefore, shall be included in your taxable income and reported on IRS Form W-2
in the year in which such shares vest.

By acceptance of this letter, you agree that any amount which B&W is required to
withhold on your behalf, including state income tax and FICA withholding, in
connection with income realized by you under this grant will be satisfied by
withholding whole units or shares having an aggregate fair market value as equal
in value but not exceeding the amount of such required tax withholding, unless
the Compensation Committee determines to satisfy the statutory minimum
withholding obligations by another method permitted by the Plan.

Regardless of the withholding method, you agree that the amount of income tax
which B&W is required to withhold in connection with the income realized by you
in connection with this grant is your obligation and that you hereby authorize
B&W to withhold such amount, in whole or in part, from subsequent salary
payments, without further notice to you.

Transferability

The Restricted Stock granted hereunder are non-transferable other than by will
or by the laws of descent and distribution or pursuant to a qualified domestic
relations order.

Securities and Exchange Commission Requirements

If you are a Section 16 insider, this grant of Restricted Stock must be reported
on a Form 4 before the end of the second (2nd) business day following the Date
of Grant. Please be aware that if you are going to reject the grant of
Restricted Stock hereunder, you should do so immediately after the Date of Grant
to avoid potential Section 16 liability. Please advise Kathy Peres and Angela
Winter immediately by e-mail, fax or telephone call if you intend to reject this
grant.

Absent such notice of rejection, we will prepare and file the required Form 4 on
your behalf, as applicable, within the required two business day deadline.

Those of you covered by these requirements will have already been advised of
your status.

Other Information

Neither the action of B&W in establishing the Plan, nor any action taken by it,
by the Committee or by your employer, nor any provision of the Plan or this
Agreement shall be construed as conferring upon you the right to be retained in
the employ of B&W or any of its subsidiaries or affiliates.

 

- 2 -